Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inve1ntor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 Feb 2021 has been entered. 

Response to Arguments
Regarding the rejection under 35 USC 103
Applicant’s arguments with respect to claims 1, 4, 6-11, 14, 16-21, 24, 26-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9, 18-19, and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8, 18, and 28 recite, in relevant part, “before performing the real-time fee collection, initiating a payment collection request for the vehicle to the payment platform.” One having ordinary skill in the art could reasonably interpret this as a preauthorization or hold on a payment account. However, Applicant’s specification does not disclose this element. Fig. 4 discloses that an inquiry request (402) may be made to a payment platform prior to and separate from a payment collection request (406). Similarly, Applicant’s originally filed specification discloses that steps 401-403 may be performed “before a vehicle enters the parking lot,” so that “it can be determined that the vehicle has a corresponding user account on the payment platform, so as to ensure that the vehicle can support the technical solution.” Applicant’s originally filed disclosure, paragraph [0073]. Applicant’s specification also sets forth that the payment collection request may be initiated each time a parking time period reaches a first a payment collection request prior to performing the real-time fee collection. One having ordinary skill in the art would not reasonably understand that the inventor had possession of the claimed invention at the time the application was filed. 
Claims 9, 19, and 29 depend from claims 8, 18, and 28, respectively, and inherit the defects therefrom. For at least these reasons, claims 8-9, 18-19, and 28-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 18-19, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8, 18, and 28 recite, in relevant part, “before performing the real-time fee collection, initiating a payment collection request for the vehicle to the payment platform, wherein the payment collection request 
Claims 9, 19, and 29 depend from claims 8, 18, and 28, respectively, and inherit the defects therefrom. For at least these reasons, claims 8-9, 18-19, and 28-29 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-11, 14, 16-21, 24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent Publication No. 2015/0356498 to Casanova et. al. (“Casanova”) in view of U.S. Patent Publication No. 2005/0267657   to Devdhar (“Devdhar”) in view of WIPO Publication No. WO2008/073056 to Fitch (“Fitch”) and in view of U.S. Patent Publication No. 2004/0102182 to Reith et. al. (“Reith”).
Claims 1, 11, and 21
Casanova discloses the following elements: 
A computer-implemented method for parking fee collection performed by a parking fee collecting system, comprising: ([0008] method for managing parking using one or more computers; [0057] system can process payment of fees)
detecting, by using one or more sensors comprised in a first Internet of Things (IoT) device located in a position directed to a parking space ([0066] base station detects tag as vehicle enters parking space; [0068] base station receives tag information, communicates it to relay; see fig. 1, element 200 for base station; [0122] system is part of an Internet of Things)
in response to determining that the vehicle is parked in the parking space, triggering, by the first IoT device, a second IoT device to obtain information of the vehicle, wherein the information  ([0068] base station communicates tag information to relay; [0070] relay can access account information on associated servers including payment methods, history, and membership information; see fig. 1, element 300 for relay; [0122] system is part of an Internet of Things)
and performing real-time fee collection by collecting a micropayment from the user account every second while the vehicle is parked in the parking space, wherein the micropayment corresponds to a parking fee corresponding to one second. 
Casanova also discloses a non-transitory computer-readable medium and readable program code as recited in claims 11 and 12 (paragraph [0144]).
Casanova also discloses that several sensors could be used together, including a sensor for detecting that a vehicle has blocked out light that would otherwise be received in paragraph [0098]. Casanova also discloses that the vehicle detection sensors in the system may include a camera or other optical sensors in paragraph [0063]. Casanova does not explicitly disclose detecting a coating 
Casanova also discloses that the tag is processed after a predetermined time has passed (paragraph [0066]), that tag information is transmitted to the transaction server (paragraph [0068]), and that the system posts a transaction to draw payment from a user account once the tag information identifying the vehicle or user has been retrieved (paragraph [0126]). Casanova also discloses that once a first time period has passed, the system can make an additional charge if the vehicle remains in the position or in another space within the facility (paragraph [0121]). Casanova also discloses that parking space occupancy can be polled in increments fractions of seconds of to seconds (paragraph [0078]), and that the system can raise or lower prices in real-time information ([0123]). Casanova does not explicitly disclose collecting a micropayment every one second for the one second parking fee. However, Fitch discloses that the central processing unit such as every 10 seconds, based on the parking rates. Fitch, p. 10, l. 23 – p. 11, l. 2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the parking system of Casanova the ability to periodically deduct payments as taught by Fitch since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Applicant's specification discloses that the "value of the predetermined time period can be set based on needs" and includes a list of time frames including 10 seconds and 1 second in paragraph 0046. As such, there may be no patentable distinction between 10 seconds as disclosed by Fitch and the 1 second claimed. See MPEP 2144.04(IV) regarding changes in size/proportion and 2144.05(I), (II) regarding similar ranges, amounts, and proportions and routine optimization, respectively. Nevertheless, to the extent that neither Casanova nor Fitch explicitly disclose a one second accounting interval, and to the extent that one having ordinary skill in the art may not find the substitution of a one second interval for a 10 second interval to be within the skill in the art, Reith discloses an accounting time interval of one second in which an account is decremented [0207]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the one minute polling and periodic payment processing systems of Casanova an accounting time interval of one second as 
Claims 4, 14, and 24
Casanova in view of Devdhar, Fitch, and Reith discloses the elements of claims 1, 11, and 21, above. Casanova also discloses: 
wherein the IoT device comprises at least one of a monitoring device, a radio frequency identifier (RFID) reader, a Bluetooth device, an optical sensor, or a signal receiver. ([0046]-[0049] IoT device can be a magnetic induction reader, an electromagnetic reader, an RFID reader; [0051] communication between tag and base station may be via Bluetooth; [0063] system may use additional identification devices including magnetic field sensor, radar, sonar, magnetic or electric switch, an optical sensor, or a camera; [0064] user can report vehicle’s location via human interface and communication with the base station (signal receiver); [0065] tag and base station can poll each other with a signal (signal receiver) – see also fig. 16, paragraph [0056])
Claims 6, 16, and 26
Casanova in view of Devdhar, Fitch, and Reith discloses the elements of claims 1, 11, and 21, above. Casanova also discloses that the fees may change after a predetermined time passes, and that a surcharge may be applied for time in the parking space over the paid time or maximum time (paragraph [0076]). Casanova does not explicitly disclose resetting a time for determining whether the vehicle is parked in the parking space. However, Reith discloses: 
after the parking fee corresponding to the predetermined time period is collected, resetting a time for determining whether the vehicle is parked in the parking space for the predetermined time period. ([0138] the decrementor is time based and the application resets the prepaid volume based decrementor to zero at the end of the accounting step)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the one minute polling and periodic payment processing systems of Casanova an accounting time interval of one second as disclosed by Reith in order to “permit[s] the user to check the current status of his prepaid account… essentially in real-time.” Reith, paragraph [0199].
Claims 7, 17, and 27
Casanova in view of Devdhar, Fitch, and Reith discloses the elements of claims 1, 11, and 21, above. Casanova also discloses:
wherein the parking fee is paid for by a credit payment from the user account corresponding to the vehicle when a credit limit of the user account is not exceeded. ([0057] payment can be made using token, cash, or credit card, online account; [0126] transaction may draw from a prepaid account)
Claims 8, 18, and 28
Casanova in view of Devdhar and Reith discloses the elements of claims 1, 11, and 21, above. Casanova also discloses that an account on a payment platform is verified and, if inactive, must be reactivated prior to parking ([0072]). This is 
before performing the real-time fee collection, initiating a payment collection request for the vehicle to the payment platform, ([0219] after log-on and authentication, a certain amount of credit is transferred from the unified pre-paid account to an accumulated lease register in the billing system)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the one minute polling and periodic payment processing systems of Casanova an accounting time interval of one second as disclosed by Reith in order to “permit[s] the user to check the current status of his prepaid account… essentially in real-time.” Reith, paragraph [0199]. 
Casanova also discloses that the system can charge a time-based fee ([0076]), the system can charge a rate per unit of time ([0124]), the system can use an API call to post a transaction that will draw payment from a prepaid account ([0126]), the system can raise or lower prices in real-time ([0123]), and that the system includes databases with parking rates ([0070]). Casanova does not explicitly disclose a correspondence between the parking time ranges and payment fees. However, Fitch discloses:
wherein the payment collection request includes an amount of the micropayment and a correspondence between parking time ranges and payment fees. (p. 10, ll. 13-21 rates may be based on location and off-peak or peak times; fees may be deducted based on elapsed time and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the rate calculation of Casanova the correspondence between parking time ranges and payment fees as disclosed by Fitch because “it is common that different parking rates apply depending on” location and time of day. Fitch, p. 10, ll. 15-18. 
Claims 9, 19, and 29
Casanova in view of Devdhar, Reith, and Fitch discloses the elements of claims 8, 18, and 28, above. Casanova also discloses:
resetting a time associated with the parking space in response to determining that the vehicle has left the parking space and is not parked in another parking space in a parking lot the parking space is located within a predetermined time period. ([0121] if the vehicle leaves the spot or facility for a time that exceeds the predetermined time, the transaction is closed and final billing is executed; [0094] system tracks arrival and departure time; [0110] current session is ended when vehicle leaves parking spot)
Claims 10, 20, and 30
Casanova in view of Devdhar, Fitch, and Reith discloses the elements of claims 1, 11, and 21, above. Casanova also discloses:
automatically providing entrance of the vehicle to a parking lot where the parking space is located in response to determining that the user account corresponding to the vehicle exists on the payment platform. ([0073]-[0074] if user account is inactive, parking is not authorized; if the account is active, the user can select a particular space or area for parking)
To the extent that an active/inactive account indication might be distinguishable from an account existing on the platform, Fitch discloses “if the driver has a valid account, then the parking fee payment device is notified… and the timer [] is activated.” Fitch, p. 19, ll. 3-5. Casanova discloses determining whether an account is active to grant access to a parking spot. Fitch discloses determining whether the driver has a valid account to activate a parking fee payment device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the account existence of Fitch for the account status of Casanova. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628